December 12, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                           TROY BROWN, Appellant

NO. 14-13-00610-CV                          V.

         PALLETIZED TRUCKING, INC. AND SAIA, INC., Appellee
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 3, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Troy Brown.


      We further order this decision certified below for observance.